Appeal by the defendant from a judgment of the County Court, Nassau County (Berkowitz, J.), rendered May 7, 2007, convicting him of endangering the welfare of a child, incest in the third degree (eight counts), rape in the first degree, rape in the second degree (four counts), rape in the third degree (four counts), criminal sexual act in the second degree (three counts), and criminal sexual act in the third degree (three counts), upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues that could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.P., Covello, Balkin and Sgroi, JJ., concur.